Citation Nr: 0708718	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed 
fibromyalgia.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected low back disability.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs






ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from March 1998 to 
June 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  An August 2004 rating decision 
granted service connection for back disability and assigned a 
no percent evaluation, effective 0n June 17, 2003; the 
veteran timely appealed the assigned rating.  



FINDINGS OF FACT

1.  The veteran is not shown to have fibromyalgia that is due 
to any event or incident of her period of military service.  

2.  The service-connected low back disability is shown to 
have been manifested characteristic low back pain on motion 
prior to September 23, 2003.  

3.  The service-connected low back disability picture is not 
shown to be manifested by more than slight functional loss or 
a functional limitation involving the thoracolumbar spine 
greater than 60 degrees; neither muscle spasm nor related 
neurological deficit is demonstrated.  




CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
fibromyalgia due to disease or injury that was incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  The criteria for the assignment of an initial rating of 
10 percent, but not higher prior to September 23, 2003 for 
service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Code 5295 (2002).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected low back disability are 
met beginning on or after September 23, 2003.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a including 
Diagnostic Code 5237 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2003, the RO sent the veteran a letter in which she 
was informed of the requirements needed to establish service 
connection for fibromyalgia.  In accordance with the 
requirements of VCAA, the letter informed the veteran what 
evidence and information she was responsible for and the 
evidence that was considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Although this letter did not specifically inform the veteran 
of the evidence necessary to warrant a compensable rating for 
low back disability, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claim for 
increased compensation following the initial grant of service 
connection for back disability in the instant case, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board therefore 
believes that appropriate notice has been given in this case.  

No Private medical evidence was subsequently added to the 
claims file.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in her possession that pertains to a 
claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in May 2004.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues on appeal.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to her VA claims folder 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records reveal complaints of 
multiple joint pain beginning after a fall in June 1998.  
Possible fibromyalgia was diagnosed in September 2001.  The 
impression in February 2002 was that of chronic back pain, 
consider the possibility of fibromyalgia.  The diagnosis in 
April 2002 was that of muscle attachment pain 
syndrome/fibromyalgia.  

On VA examination in May 2002, which was during service, the 
veteran complained of having discomfort in the shoulders, 
back, hips and knees.  The examination revealed a full range 
of motion of the joints.  The impression was that of 
fibromyalgia, and it was noted that the diagnosis was based 
on a lack of markers of inflammatory disease with normal 
magnetic resonance imaging of the cervical, thoracic and 
lumbar spine.  

On VA examination in May 2004 after service discharge, it was 
noted that joint evaluation was normal.  After reviewing the 
file and examining the veteran, the examiner concluded that 
there were no focal findings referable to musculoskeletal 
symptoms attributable to fibromyalgia.  

Consequently, as there is no post-service findings of joint 
disability and no current diagnosis of fibromyalgia, all of 
the elements required to warrant a grant of service 
connection have not been shown.  

Therefore, absent competent evidence of current disability, 
service connection for fibromyalgia is not warranted.  

Despite the written contentions on file by and on behalf of 
the veteran in support of her claim, it is now well 
established that lay statements cannot be used to establish a 
nexus between a current disability and service.  Although a 
lay statement can establish an event occurred in service, a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of a disability, such as the disability at issue.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2006).  

Rating Criteria

The veteran's service-connected low back disability is 
currently assigned a noncompensable evaluation.  During the 
pendency of this appeal, VA revised the criteria for 
diagnosing and evaluating the spine, effective on September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 26, 2003 in 
our appellate adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292  (2002).  

Additionally, a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was for assignment with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  For severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent evaluation was assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Under the revised rating criteria for the low back beginning 
on September 26, 2003, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
45 degrees, extension is zero to 30 degrees, and left and 
right lateral flexion are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2006).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2006).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2006).


Analysis

The medical evidence prior to September 23, 2003 reveals 
continued complaints of low back pain.  When examined by a 
private chiropractor in August 2001, it was noted that there 
was spastic and tender deep paraspinal musculature, 
bilaterally, with midline tenderness and that back flexion 
and extension were mildly restricted; the diagnosis was 
lumbar sprain/strain.  

Low back pain was subsequently noted several times in 
service, although there was no notation of limitation of back 
motion.  An MRI of the lumbar spin in February 2002 showed a 
subtle broadbased disc osteophyte complex at L5-S1.  

Because there is some medical evidence prior to September 23, 
2003 of characteristic pain on back motion, the Board finds 
that the disability picture for the veteran's service-
connected low back disorder more nearly approximates the 
criteria for an initial rating of 10 percent under the old 
rating criteria, Diagnostic Code 5295.  

An evaluation in excess of 10 percent is not warranted 
because there was no evidence prior to September 23, 2003 of 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  

With respect to the criteria effective on September 23, 2003, 
a 10 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

However, as previously reported, range of motion of the 
lumbar spine was normal on VA examination in May 2002.  
Additionally, when examined by VA in May 2004, the veteran's 
joints were normal and range of motion was normal for 
flexion, lateral bending, and rotation, with backward 
extension to 30 degrees, out of 45 degrees.  Consequently, 
there is no basis for the assignment of a rating in excess of 
10 percent in accordance with the new rating criteria after 
September 23, 2003.  See 38 C.F.R. § 4.31 (2006).  

Accordingly, based on the evidence on file, the Board 
concludes that staged ratings are noted warranted for the 
veteran's service-connected low back disability for the 
period of this appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected low back disorder.  See Tedeschi, 
7 Vet. App. at 414.  However since there is no evidence of 
vertebral fracture, ankylosis, or intervertebral disc 
syndrome in the medical evidence prior to September 26, 2003, 
there is no other diagnostic code under which the veteran's 
low back disability should be rated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289, 5293 (2002).  

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  

The veteran has not complained of radiculopathy into his 
lower extremities, and the medical evidence does not reveal 
findings of neuropathy.  As there is no medical evidence of 
neurological impairment related to the low back warranting a 
compensable evaluation, the Board finds that a higher 
evaluation cannot be assigned by providing separate 
evaluations for the chronic orthopedic and neurologic 
manifestations of the veteran's low back disability.  

An increased evaluation higher than 10 percent is also not 
warranted for low back disability based on functional 
impairment before or after September 26, 2003.  Deluca v. 
Brown, 8 Vet. App. 202 (1995).  The range of motion of the 
veteran's back has been full or close to full, and there is a 
lack of evidence of additional functional impairment due to 
pain or weakness.  In fact, when examined in May 2004, the 
examiner noted that there were no objective findings of low 
back disability.  See 38 C.F.R. §§ 4.40, 4.45 (2005); see 
also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Although the veteran appears to contend in her May 2005 
Substantive Appeal that the May 2004 VA evaluation of her low 
back was inadequate because it was short and cursory, because 
no MRI was conducted, and because the examiner ignored her 
statements of pain, the Board finds that the examination was 
certainly adequate for VA rating purposes.  The examination 
was long enough to provide two full pages of findings.  

Although an MRI was not conducted in May 2004, there was MRI 
evidence already on file at the time of the examination, 
which the examiner reviewed as part of a review of the claims 
file.  Moreover, the examiner did note the veteran's 
complaints of chronic daily pain.  



ORDER

Service connection for fibromyalgia is denied.  

An initial rating of 10 percent prior to September 23, 2003, 
is granted for service-connected low back disability, subject 
to the regulations governing the payment of VA monetary 
benefits.  

An increased rating higher than 10 percent for service-
connected low back disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


